Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 03/06/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (the non-patent literature) has not been considered.
The information disclosure statement (IDS) submitted on 05/23/2019 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”100” in Fig. 1-2, “308” in Fig. 3-4, “606” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claims 10, 17 and 18 are objected to because of the following informalities: 
“a second open side” at the end of the claim 10 should be “the second open side” as it was already defined in Claim 1.  
“the junction box of claim 14” in Claim 17 and Claim 18, as examiner believes, should be “the junction box of claim 15” as “the electrical wiring cable” mentioned in claim 17 and claim 18 was described in Claim 15.  
For rejection purposes, examiner is treating Claim 17 and Claim 18 to depend on Claim 14 for this action.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 10-15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10-16, and 18-20 of prior U.S. Patent No. 10164415. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1/14 of the patent is narrower than Claim 1/14 of the application and would read upon the limitations of the general limitation of Claim 1/14 of the application. 
16231208
US 10164415
1. A junction box comprising: a main body comprising a top wall, a base wall, a pair of 
inwardly and substantially perpendicular from the cover plate side wall into an inner cavity defined by the main body, wherein the cover plate is removably coupled to the main body of the junction box and, when the cover plate is in the closed position, the cover plate covers the first open side.

 a first notch and a first opening; a second cover plate that is removably coupled to the main body and that covers the second open side defined by the main body when the second cover plate is attached to the main body, the second cover plate comprising a second notch and a second opening; and a fastening device that comprises: a first regressed neck received by the first notch and a first fastening feature received by the first opening and configured to retain the first cover plate to the main body, and a second regressed neck received by the second notch and a second fastening feature received by the second opening and configured to retain the second cover plate to the main body.


Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim {14,17} of U.S. Patent No.10164415 view of Wronski (US 20140301092). 
Although the claims at issue are not identical, they are not patentably distinct from each other because examiner believes that Claim 14 of the patent provides the structural connection of the regressed neck and the fastening feature that is being described broadly in Claim 16 of the application. Wronksi reference also shows the regressed neck structure limitation as being obvious. 

16232208
US 10164415
16. The junction box of Claim 14, wherein the fastening device further comprises: an elongated body that is coupled to the main body of the junction box; a first regressed neck structure connecting the first fastening feature to the elongated body; and a second regressed neck structure connecting the second fastening feature to the elongated body.
17. The junction box of claim 14, wherein the fastening device further comprises: an elongated body that is coupled to the main body of the junction box.
14. a fastening device that comprises: a first regressed neck received by the first notch and a first fastening feature received by the first opening and configured to retain the first cover plate to the main body, and a second regressed neck received by the second notch and a second fastening feature received by the second opening and configured to retain the second cover plate to the main body.
Regarding Claim 16, Wronski teaches a first regressed neck structure (1RN- see below) connecting the first fastening feature (255) to the elongated body; and a second regressed neck (2RN) structure connecting the second fastening feature (255) to the elongated body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the junction box as disclosed by US 



Allowable Subject Matter
Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wronski (US 20140301092).
Regarding Claim 14, Wronski teaches, in Fig. 5A-5B, a junction box(210) comprising: a main body (209) comprising a top wall (206), a base wall (226), a first side wall (204) connected to a first chamfer wall (rectangular area above 204, area between 207 and 204, CMW(see below)), and a second side wall (not labeled, SSW (see below)) connected to the base wall (Fig. 5B), the main body defining a first open side (FOS) and a second open side (SOS); a first cover plate (311) that is removably coupled to the main body (209) and that covers the first open side defined by the main body when the first cover plate is attached to the main body (Fig. 5B), the first cover plate comprising a first opening (312); a second cover plate (320) that is removably coupled to the main body (209) and that covers the second open side defined by the main body when the second cover plate is attached to the main body (Fig. 5B), the second cover plate comprising a second opening (Sopen); and a fastening device (250) that comprises a first fastening feature (255, Fig. 5A) received by the first opening (Fig. 5B) and configured to retain the first cover plate to the main body ([0039]) and a second fastening feature (255, Fig. 5A) received by the second opening (Fig. 5B) and configured to retain the second cover plate to the main body ([0039]).
Regarding Claim 16, Wronski further teaches the fastening device further comprises: an elongated body (EB- see below), 254 in Fig. 4) that is coupled to the main body of the junction box (see screw in Fig. 5B, see Fig. 4); a first regressed neck structure (1RN- see below) connecting the first fastening feature (255) to the elongated body; and a second regressed neck (2RN) structure connecting the second fastening feature (255) to the elongated body.

Regarding Claim 20, Wronski further teaches the second cover plate (320) includes a pair of mounting feet (328) that are configured to engage complementary mating slots (217) in the base wall (226) of the main body to hingedly and removably couple the second cover plate to the main body ([0058-0059]).
[AltContent: textbox (2RN)][AltContent: connector][AltContent: textbox (1RN)][AltContent: connector][AltContent: connector][AltContent: textbox (EB)][AltContent: connector][AltContent: textbox (Sopen)][AltContent: textbox (SOS)][AltContent: connector][AltContent: textbox (FOS)][AltContent: connector][AltContent: textbox (209)][AltContent: connector][AltContent: textbox (SSW)][AltContent: connector][AltContent: textbox (CMW)][AltContent: connector]
    PNG
    media_image1.png
    575
    665
    media_image1.png
    Greyscale

103
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wronski in view of Case Law.
Regarding Claim 17, Wronski further discloses, in Fig.4 and [0055], a placement area where the electrical wiring cable can be placed where the electrical wiring cable can be  substantially horizontally oriented (Fig. 5B -202 bottom right at 204) (intended use).
Wronski does not disclose the electrical wiring cable is substantially horizontally oriented.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the electrical wiring cable as disclosed by Wronski with the electrical wiring cable is substantially horizontally oriented in order to provide space-saving and prevent cable tangling as it is known in the art.

Regarding Claim 18, Wronski further teaches, in Fig.4 and [0055], a placement area where the electrical wiring cable can be placed where the electrical wiring cable can be substantially vertically oriented (Fig. 5B -202 (not labeled) top/upward left at 207).
Wronski does not disclose the electrical wiring cable is substantially vertically oriented.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the electrical wiring cable as disclosed by Wronski with the electrical wiring cable is substantially vertically oriented in order to provide space-saving and prevent cable tangling as it is known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        


/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848